EXHIBIT 10.55
[PNFP Letterhead]
November 24, 2009
Via Hand Delivery
Mr. Hugh M. Queener
211 Commerce Street, Suite 300
Nashville, Tennessee 37201
Dear Mr. Queener,
Pinnacle Financial Partners, Inc. (the “Company”) has entered into a Securities
Purchase Agreement (the “Participation Agreement”), with the United States
Department of Treasury (“Treasury”) pursuant to which the Company is a
participant in the Treasury’s Capital Purchase Program (the “CPP”) under the
Trouble Asset Relief Program (“TARP”). If the Company ceases at any time to
participate in the CPP, this letter shall be of no further force and effect.
In connection with the closing of the Treasury’s investment in the Company under
the CPP, you executed a letter agreement (the “Initial Letter”) in which, in
consideration of the benefits that you were to receive as a result of the
Company’s participation in the CPP, you agreed to certain modifications and
limitations on your compensation arrangement with the Company. Subsequent to the
closing of the Treasury’s investment in the Company under the CPP, the United
States Congress amended the executive compensation limitations applicable to
entities participating in the CPP and instructed the Treasury to adopt rules and
regulations implementing these modified limitations. On June 10, 2009, the
Treasury issued an interim final rule (the “IFR”) providing guidance on these
modified compensation provisions. To comply with these modification
requirements, and in consideration of the benefits that you will receive as a
result of the Company’s continued participation in the CPP, you agree as
follows:

  (1)   No Golden Parachute Payments. Under the terms of the EESA Restrictions,
the Company is prohibited from paying any golden parachute payment to a senior
executive officer or any of the next five most highly compensated employees of
the Company or the Bank during the TARP Period. Accordingly, the Company is
prohibiting any golden parachute payment to you during the TARP Period if you
are a senior executive officer or one of the next five most highly compensated
employees of the Company or the Bank. Whether you are a senior executive officer
or one of the next five most highly compensated employees will be determined by
reference to the definitions thereof contained in the IFR, as amended from time
to time.     (2)   Recovery of Bonus, Incentive Compensation and Retention
Award. Under the terms of the EESA Restrictions, the Company must ensure that
any payment that

 



--------------------------------------------------------------------------------



 



Mr. Hugh M.Queener
November 24, 2009
Page 2

      is, or is in the nature of a bonus incentive compensation or retention
award, made to a senior executive officer or the next twenty most highly
compensated employees of the Company or the Bank during the TARP Period is
subject to a provision for recovery or “clawback” by the Company if the bonus
payment was based on materially inaccurate financial statements (which includes,
but is not limited to, statements of earnings, revenues, or gains) or any other
potentially inaccurate performance metric criteria. Accordingly, any bonus,
incentive compensation or retention award made to you during the TARP Period is
subject to recovery or “clawback” by the Company if the payments were based on
materially inaccurate financial statements (which includes but is not limited to
statements of earnings, revenues, or gains) or any other materially inaccurate
performance metric criteria. Whether you are a senior executive officer or one
of the next twenty most highly compensated employees of the Company or the Bank,
and thus subject to this clawback provision, will be determined by reference to
the definitions thereof contained in the IFR, as amended from time to time.    
(3)   Limitation on Bonus, Incentive and Retention Awards. Under the terms of
the EESA Restrictions the Company is prohibited from paying or accruing during
the TARP Period any payment that is, or is in the nature of, a bonus, incentive
compensation or retention award to at least the five most highly compensated
employees of the Company or the Bank. Accordingly, for so long as you are one of
the five most highly compensated employees of the Company or the Bank or any
other employee to which this restriction applies under the IFR, as amended from
time to time, except for any bonus payment, incentive compensation or retention
award required to be paid to you pursuant to a written employment contract
executed on or before February 11, 2009, as such valid employment contracts are
determined by the Secretary of the Treasury or his designee, by regulation or
otherwise, the Company may not during the TARP Period pay to you or accrue on
your behalf any payment that is, or is in the nature of, a bonus, incentive
compensation or retention award (as such terms are defined in the IFR, as
amended from time to time) except for as permitted under the IFR, as amended
from time to time, which permits long-term restricted stock that (i) does not
fully vest during the CPP Covered Period; (ii) has a value in an amount that is
not greater than 1/3 of the total amount of your annual compensation for the
fiscal year in which the award is granted; and (iii) is subject to such other
terms and conditions as the Secretary of the Treasury may determine is in the
public interest, including the limitations set forth in the IFR, as amended from
time to time. Whether you are on of the five most highly compensated employees
of the Company or an employee to whom the Company may not pay, or for whom the
Company may not accrue, a payment that is, or in the nature of, a bonus,
incentive compensation or retention award, will be determined by reference to
the IFR, as amended from time to time.

2



--------------------------------------------------------------------------------



 



Mr. Hugh M.Queener
November 24, 2009
Page 3

  (4)   Compensation Program Amendments. Each of the Company’s compensation,
bonus, incentive, retention and other benefit plans, arrangements and agreements
(including golden parachute, severance and employment agreements) (collectively,
“Benefit Plans”) with respect to you is hereby amended to the extent necessary
to give effect to provisions (1), (2) and (3). For reference, certain affected
Benefit Plans are set forth in Appendix A to this letter.         In addition,
the Company is required to review its Benefit Plans to ensure that they exclude
incentives for senior executive officers to take unnecessary and excessive risks
that threaten the value of the Company during the CPP Covered Period. To the
extent any such review requires revisions to any Benefit Plan with respect to
you, you and the Company agree to negotiate such changes promptly and in good
faith.     (5)   Definitions and Interpretation. This letter shall be
interpreted as follows:

  •   “Senior executive officer” means the Company’s “senior executive officers”
as defined in the IFR, as amended from time to time.     •   “Golden parachute
payment” is used with same meaning as in the IFR, as amended from time to time.
    •   “TARP Period” means the period beginning with the Company’s receipt of
any financial assistance (as defined in the IFR, as amended from time to time)
and ending on the last date upon which an obligation (as defined in the IFR, as
amended from time to time) arising from financial assistance remains outstanding
(disregarding any warrants to purchase common stock of the Company that the
Treasury may hold).     •   “EESA” means the Emergency Economic Stabilization
Act of 2008, as amended by the American Recovery and Reinvestment Act of 20089
(the “ARRA”), and rules, regulations, guidance or other requirements issued
thereunder or agreement between the Company and the Treasury with respect
thereto, including the IFR, as amended from time to time (the “ESSA
Restrictions”).     •   The term “Company” includes any entities treated as a
single employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on the
Closing Date). In connection with your delivery of the Initial Letter, you also
delivered a waiver pursuant to the Participation Agreement, and, as between the
Company and you, the term “employer” in that waiver is deemed to mean the
Company as used in this letter.

3



--------------------------------------------------------------------------------



 



Mr. Hugh M.Queener
November 24, 2009
Page 4

  •   Provisions (1), (2) and (3) of this letter are intended to, and will be
interpreted, administered and construed to comply with Section 111 of EESA and
the ESSA Restrictions (and, to the maximum extent consistent with the preceding,
to permit operation of the Benefit Plans in accordance with their terms before
giving effect to this letter).

  (6)   Miscellaneous. To the extent not subject to federal law, this letter
will be governed by and construed in accordance with the laws of Tennessee. This
letter may be executed in two or more counterparts, each of which will be deemed
to be an original. A signature transmitted by facsimile or portable document
format (“.pdf”) form will be deemed an original signature.     (7)   Replacement
of Initial Letter. This letter supersedes and replaces the Initial Letter in its
entirety.

4



--------------------------------------------------------------------------------



 



Mr. Hugh M.Queener
November 24, 2009
Page 5
The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.
Yours sincerely,
Pinnacle Financial Partners, Inc.

                By:   /s/ Rachel M. West       Name: Rachel M. West        
Title: Chief Human Resources Officer      

5



--------------------------------------------------------------------------------



 



         

Mr. Hugh M.Queener
November 24, 2009
Page 6
Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

                /s/ Hugh M. Queener     Hugh M. Queener           

Date: November 24, 2009

6



--------------------------------------------------------------------------------



 



Appendix A
Pinnacle Financial Partners 2004 Equity Incentive Plan, including cash awards
thereunder under the 2008 Cash Incentive Plan, and subsequent cash incentive
award plans, all stock option awards thereunder, and all restricted share awards
thereunder.
Employment Agreement with M. Terry Turner, as amended, dated January 1, 2008.
Employment Agreement with Robert McCabe, Jr., as amended, dated January 1, 2008.
Employment Agreement with Hugh M. Queener, as amended, dated January 1, 2008.
Employment Agreement with Harold R. Carpenter, as amended, dated January 1,
2008.

 